DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 9/7/2022, in which claims 10 and 78 were canceled, and claims 1, 4, 7, 57, 65 and 66 were amended, and claims 91-94 were newly added.  Claims 1, 4, 7, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76 and 91-94 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I and the species of nucleotides 825-924 of SEQ ID NO: 1 (SEQ ID NO: 3) in the reply filed on 3/25/2022 is acknowledged.
Claims 1, 4, 7, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76 and 91-94 are under consideration as they read on SEQ ID NO: 3.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 7, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76 and 91-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new rejection, necessitated by the amendment filed 9/7/2022.
In the reply filed 9/7/2022, independent claim 1 was amended to recite, “An isolated polynucleotide comprising an untranslated nucleic acid sequence having at least about 70% sequence identity to nucleotides 751 to 924 of SEQ ID NO: 1 (SEQ ID NO: 67) or a fragment thereof, wherein the untranslated nucleic acid sequence does not comprise any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1.”  Independent claim 57 was amended to require “an untranslated nucleic acid sequence comprising, consisting essentially of, or consisting of the nucleotide sequence set forth in …SEQ ID NO: 3…wherein the untranslated nucleic acid sequence does not comprise any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1.”
The disclosure does not describe a nucleic acid sequence that has at least 70% identity to SEQ ID NO: 3 (elected species) and that does not comprise any contiguous or non-contiguous nucleotides (segment) derived from any of nucleotides 1 to 750 of SEQ ID NO: 1.  The phrase “any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1” reads on any sequence to two or more nucleotides.  There are no constraints on the size of the segment, the contiguity of the segment, or the particular sequence of the segment (derivatives are encompassed).  For example, the phrase excludes sequences that comprise AA, AC, AG, AT, CA, CC, CG, CT, GA, GC, GG, GT, TA, TC, TG, or TT.  The elected sequence of SEQ ID NO: 3 contains each of these sequences except CG and TA.  However, the sequence contains derivatives of CG and TA, such as GC and AT, respectively (derivatives by inversion or substitution).  Given the limitation of “the untranslated nucleic acid sequence does not comprise any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1,” none of the disclosed sequences, including the sequence of SEQ ID NO: 3, can meet the limitations of the claims.
	The negative limitation present in the claim excludes all possible sequences due to the breadth of the negative limitation.  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 1, 4, 7, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76 and 91-94.
If the claims are intended to be directed to the specific sequence of SEQ ID NO: 3 without any additional sequence from the sequence of SEQ ID NO: 1, it would be remedial to amend the claim to be drawn to “an isolated polynucleotide consisting of the sequence of SEQ ID NO: 3” without the negative limitation currently present in the claims.

Claims 1, 4, 7, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76 and 91-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a new rejection, necessitated by the amendment filed 9/7/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: In the reply filed 9/7/2022, independent claim 1 was amended to recite, “An isolated polynucleotide comprising an untranslated nucleic acid sequence having at least about 70% sequence identity to nucleotides 751 to 924 of SEQ ID NO: 1 (SEQ ID NO: 67) or a fragment thereof, wherein the untranslated nucleic acid sequence does not comprise any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1.”  Independent claim 57 was amended to require “an untranslated nucleic acid sequence comprising, consisting essentially of, or consisting of the nucleotide sequence set forth in …SEQ ID NO: 3…wherein the untranslated nucleic acid sequence does not comprise any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1.”  The nature of the invention is complex in that the negative limitation of the claim excludes the presence of any sequence as short as two nucleotides derived from any contiguous or non-contiguous sequence from any of nucleotides 1 to 750 of SEQ ID NO: 1.  Sequences, including, but not limited to, AA, AC, AG, AT, CA, CC, CG, CT, GA, GC, GG, GT, TA, TC, TG, and TT are excluded from the scope of the claimed sequence.  However, the elected sequence of SEQ ID NO: 3 contains each of these sequences except CG and TA.  However, the sequence contains derivatives of CG and TA, such as GC and AT, respectively (derivatives by inversion).  Given the limitation of “the untranslated nucleic acid sequence does not comprise any contiguous or non-contiguous nucleotide segment derived from any of nucleotides 1 to 750 of SEQ ID NO: 1,” none of the disclosed sequences can meet the limitations of the claims.  Thus, the presence of the negative limitation adds complexity to the claimed invention.
	Breadth of the claims: The negative limitation is so broad as to exclude all of the disclosed sequences from the scope of the claim, including the sequence of SEQ ID NO: 3 (elected species).  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification states the following at paragraph [0175]:
In some aspects, an untranslated nucleic acid sequence described herein does not
comprise any contiguous or non-contiguous nucleotides derived from nucleotides at positions 1 to 750 in the sequence set forth in SEQ ID NO: 1 (resulting in an EF-la intron fragment comprising, consisting essentially of, or consisting of nucleotides 751 to 924 of SEQ ID NO: 1; i.e., SEQ ID NO: 67). In some aspects, such an untranslated nucleic acid sequence can comprise one or more contiguous or non-contiguous nucleotides derived from within nucleotide positions 1 to 750 of SEQ ID NO: 1 with the proviso that the one or more contiguous or non-contiguous nucleotides is not the entire length of nucleotide positions 1 to 750 of SEQ ID NO: 1 (e.g., shorter than nucleotides 1 to 750 of SEQ ID NO: 1). In some aspects, such an untranslated nucleic acid sequence can comprise one or more different types of nucleotides (i.e., not derived from nucleotide positions 1 to 750 of SEQ ID NO: 1) at the 5'-end and/or the 3'-end of the untranslated nucleic acid sequence.

See also paragraphs [0176]-[0185].  The specification provides literal support for the negative limitation.  However, the specification does not teach how to make sequences that do not comprise any contiguous or non-contiguous nucleotides derived from nucleotides at positions 1 to 750 in the sequence set forth in SEQ ID NO: 1.  
	Predictability and state of the art: One would have recognized the unpredictability in making the claimed sequences without any contiguous or non-contiguous nucleotides derived from nucleotides at positions 1 to 750 in the sequence set forth in SEQ ID NO: 1.  The negative limitation is so broad as to exclude all potential sequences.
	Amount of experimentation necessary: Experimentation would not provide a solution to the problem due to the breadth of the negative limitation. 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 1, 4, 7, 13, 14, 19, 21, 57-59, 65, 66, 68-70, 76 and 91-94 are not considered to be enabled by the instant specification.
	
Response to Arguments - 35 USC § 112
The rejection of claim 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 9/7/2022.
	The rejection of claims 66 and 68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/7/2022.

Response to Arguments - 35 USC § 101
	The rejection of claim 65 under 35 U.S.C. 101 and section 33(a) of the America Invents Act has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 9/7/2022.

Response to Arguments - 35 USC § 102
The rejection of claim 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al is moot in view of Applicant’s cancellation of the claims in the reply filed 9/7/2022.
	The rejection of claims 1, 4, 7, 13, 14, 19, 58, 59, 65, 69 and 76 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kim et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/7/2022.
The rejection of claim 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Keravala is moot in view of Applicant’s cancellation of the claims in the reply filed 9/7/2022.
	The rejection of claims 1, 4, 7, 13, 14, 19, 21, 58, 59, 65, 66, 68-70 and 76 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Keravala has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/7/2022.
The rejection of claim 10 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Le Fourn et al is moot in view of Applicant’s cancellation of the claims in the reply filed 9/7/2022.
	The rejection of claims 1, 4, 7, 13, 14, 19, 21, 58 and 65 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Le Fourn et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/7/2022.

Response to Arguments - 35 USC § 103
	The rejection of claim 57 under 35 U.S.C. 103 as being unpatentable over Le Fourn et al in view of Wang et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 9/7/2022.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699